117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John JOZAITIS, Appellant,v.FORT DEARBORN LIFE INSURANCE COMPANY, Appellee.
No. 96-1894.
United States Court of Appeals, Eighth Circuit.
July 7, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
John Jozaitis appeals the district court's1 judgment for defendant Fort Dearborn Life Insurance Company following a bench trial in his action brought under ERISA, 29 U.S.C. § 1132.  Having carefully reviewed the parties' briefs and the record, we conclude that the district court did not err and that an extended opinion would have no precedential value.  We decline to address the issues Jozaitis did not preserve below.  See McKeel v. City of Pine Bluff, 73 F.3d 207, 211 (8th Cir.1996).  As to Jozaitis's allegations regarding his counsel's representation below, we note that a civil litigant has no constitutional right to effective assistance of counsel.  See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.1988).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable William G. Cambridge, Chief Judge, United States District Court for the District of Nebraska